Citation Nr: 0932470	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lacerated chin, to include the issue of entitlement to 
service connection for dental trauma, tooth #9, for purposes 
of eligibility for dental treatment.

2.  Entitlement to service connection for bilateral foot 
disability.

3.  Entitlement to service connection for disability claimed 
as edema/itching arms and ankles as a result of exposure to 
herbicides.

4.  Entitlement to service connection for residuals, hip 
injury.

5.  Entitlement to service connection for residuals, back 
injury.

6.  Entitlement to service connection for non-alcoholic 
steatohepatitis (claimed as NASH - fatty liver) as a result 
of exposure to herbicides.

7.  Entitlement to service connection for ulcerative colitis 
as a result of exposure to herbicides.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
March 2007.  A statement of the case was issued in May 2007, 
and a substantive appeal was received in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In reviewing the claims on appeal, the Board recognizes that 
the Veteran, as a lay person, does not possess the legal or 
medical knowledge to articulate the exact parameters of his 
claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order), the Court indicated that VA should determine 
the "scope" of the claim submitted by a lay claimant 
according to the reasonable expectations of the non-expert, 
self-represented claimant and the evidence developed in 
processing that claim.  For example, VA should focus on the 
symptoms claimed in light of the evidence developed during 
the claim to determine the actual disease or disability being 
claimed by the claimant.

In his initial application filed in March 2006, the Veteran 
indicated an intent to seek compensation for a missing front 
tooth and scar disability of the chin, apparently arising 
from the same injury.  In February 2007, the RO denied 
separate claims of service connection for dental treatment 
purposes of tooth # 9 and service connection for residuals of 
lacerated chin.  The Veteran's NOD in March 2007 did not 
specifically identify any disagreement with the denial of the 
dental trauma claim.

However, within the appeal period, the Veteran submitted a 
dental opinion stating that the alleged chin injury may have 
been responsible for the extraction of tooth #9 during 
service.  The Board has rephrased this issue on the title 
page to better reflect the claim advanced by the Veteran.  
Clemons, 23 Vet. App. 1 (2009).

The Veteran has also alleged in service treatment for 
infected blisters of the feet, and reports current foot pain 
with his clinical records revealing mild arthritis of the 
feet.  Thus, it appears to the Board that the Veteran is 
seeking service connection for a bilateral foot disability.  
That issue has been rephrased accordingly.

Finally, the Veteran seeks service connection for a 
disability claimed as edema/itching arms and ankles as a 
result of exposure to herbicides.  On review of the Veteran's 
lay statements and medical evidence of record, the Board 
cannot at this time further delineate the nature of the 
disability reported by the Veteran.  As such, this issue has 
not been rephrased on the title page.

The Veteran claims that he was treated for bilateral foot 
symptoms during basic training at the U.S. Naval Training 
Center in San Diego, California.  The Veteran's service 
treatment records (STRs) do not reflect such treatment.  As 
the Veteran alleges missing STRs and has provided sufficient 
information to locate the potential custodian of record, VA 
has an obligation to request records directly from the 
treating military facility.  Sheed v. Derwinski, 2 Vet. App. 
256, 259 (1992).  The case, therefore, must be remanded to 
request any additional missing STRs.

The Veteran claims entitlement to multiple disabilities on 
the basis of a theory that alleged exposure to herbicides 
during service resulted in the current claimed disabilities.  
Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Veteran's DD-214 does not appear to confirm in-country 
service in Vietnam, and the August 2006 response to an 
official Request for Information shows that the National 
Personnel Records Center (NPRC) found "[w]e are unable to 
determine whether or not this Veteran had in-country service 
in the Republic of Vietnam, the Veteran was attached to a 
(VAQ 134) that could have been assigned to a ship or to 
shore."  The information verifies that the unit was credited 
with Vietnam service during pertinent periods, but "the 
Veteran's service record provides no conclusive proof of his 
physically being in-country."

To address this inability to confirm the Veteran's claimed 
in-country service in Vietnam, the Veteran has submitted 
significant additional documentation including a May 1970 
Letter of Commendation and a Citation.  The Citation 
indicates that the Veteran was "with Fleet Air 
Reconnaissance Squadron ONE as an Aviation Structural 
Mechanic from 2 to 12 October 1968."  Most significantly, 
the Citation describes that the Veteran "was assigned to 
perform structural repairs to a squadron aircraft which had 
sustained extensive battle damage during a rocket attack at 
Danang Air Base, Republic of Vietnam."  The Veteran's 
representative's June 2009 brief summarizes the Veteran's 
contentions:

he was assigned from May 1967 through May 1969 to 
Fleet Air Reconnaissance Squadron One (VQ-1), 
located at Naval Air Station in Atsugi, Japan.  See 
Personal Statement 7/25/06.  VQ-1 Detachment Bravo, 
was located at Danang, in the Republic of Vietnam, 
and the veteran had 'approximately 7 temporary duty 
assignments for 45 days at a time' during his two 
year period in VQ-1.  Id.  As noted by the veteran 
and supported by publicly-available information, 
VQ-1 was during the Vietnam Conflict stationed at a 
number of locations throughout Southeast Asia, 
including Danang.  The veteran's service medical 
records confirm treatment with VQ-1 Bravo 
throughout 1968.

Additionally, the Veteran's representative argues that the 
citation award discussed above substantially supports the 
Veteran's assertion of in-country Vietnam service because it 
shows the Veteran repaired "aircraft which had sustained 
extensive battle damage during a rocket attack at Danang Air 
Base."  The representative argues that "an aircraft 
extensively damaged at Danang would most likely be repaired 
in-country."

The Federal Circuit, in Capellan v. Peake, 539 F.3d 1373 
(2008), found that VA must ensure that service department 
certifications as to military service must be based on all 
available evidence, including any evidence of service that a 
claimant submits to VA.  The Board, therefore, remands this 
case for further verification efforts as identified in 
Capellan.

The Board next notes that the Veteran has described an injury 
to his hip and low back after falling down a ladder during a 
drill in approximately February or March 1970.  Notably, he 
reported a prior history of back trauma in his "20's" two 
years prior to filing this claim.  See Private clinical 
record dated February 2, 2004.  The Veteran has also 
submitted a statement from a lay witness to that injury.  
Furthermore the Veteran has submitted a physician nexus 
opinion to his in-service injury.  However, the opinion is 
qualified to the extent of finding a nexus if the back injury 
was "significant at the time."  The Board is of the opinion 
that medical opinion is necessary to decide this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Board finds that medical opinion is necessary 
to decide the Veteran's claim of service connection for 
residuals of a chin injury.  The Veteran alleges that the 
extraction of tooth #9 in service was caused by dental 
trauma, and that he has a residual scar on his chin.  An 
October 2007 private dentist opinion indicated that trauma to 
a tooth could result in an abscess requiring extraction.  The 
Board is of the opinion that medical opinion is also 
necessary to decide this claim.  McLendon, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of treatment within the VA North Texas 
HealthCare System since November 2006.

2.  Conduct direct searches for any 
available STRs at the U.S. Naval Training 
Center in San Diego, California for the 
year 1966.

3.  Contact the appropriate entity or 
service department to determine whether 
the Veteran served in-country in Vietnam.  
The RO should provide the appropriate 
entity copies of the following documents:

    a) the Veteran's statement dated 
7/25/06;
    
    b) the May 1970 Letter of Commendation 
from the Commanding Officer of the USS 
RANGER (CVA-61);
    
    c) the Citation Letter from Vice 
Admiral W.F. Bringle; and

	d) the written brief presentation dated 
June 2009.

4.  Schedule the Veteran for dental 
examination to determine whether he 
manifests any residuals from a chin 
laceration in service.  The claims file 
must be made available to the examiner for 
review.  Following interview and 
examination of the Veteran, the examiner 
should provide opinion as to the 
following: 

    a) whether there is visible evidence of 
a residual scar in the chin area; and
    
    b) whether it is at least as likely as 
not that the Veteran manifests any 
residual disability from a claimed dental 
trauma in approximately November 1968, 
including loss of tooth #9.  

5.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the likely onset and etiology of 
his low back and hip disabilities.  The 
claims file must be made available to the 
examiner for review.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should offer an opinion 
as to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any current disability of 
the low back and/or hip first manifested in 
service or is the result of injury or disease 
incurred or aggravated during active duty 
service from July 1966 to June 1970, 
including the alleged back injury in February 
or March 1970.

The examiner's attention is directed to 
consider the significance of the Veteran 
description of injury and the January 2007 
opinion from Dr. Y.J.M., and discuss whether 
the alleged back injury in 1970 was of 
sufficient severity to result in the 
currently diagnosed low back and/or hip 
disabilities.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

6.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal is not granted, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

